Citation Nr: 0739007	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
bilateral shoulders (claimed as joint and muscle pain), as 
secondary to the service-connected disability of 
hypothyroidism. 

2.  Entitlement to service connection for a predisposition to 
allergic reactions, cold, and influenza, as secondary to the 
service-connected disability of hypothyroidism.

3.  Entitlement to service connection for lumbosacral strain 
syndrome (claimed as joint and muscle pain), as secondary to 
the service-connected disability of hypothyroidism.

4.  Entitlement to service connection for tendonitis of the 
bilateral hands (claimed as joint and muscle pain), as 
secondary to the service-connected disability of 
hypothyroidism.

5.  Entitlement to service connection for short-term memory 
loss, as secondary to the service-connected disability of 
hypothyroidism.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision, which 
denied claims for service connection for tendonitis of the 
bilateral shoulders, as secondary to the service-connected 
disability of hypothyroidism; a predisposition to allergic 
reactions, cold, and influenza, as secondary to the service-
connected disability of hypothyroidism; lumbosacral strain 
syndrome, as secondary to the service-connected disability of 
hypothyroidism; tendonitis of the bilateral hands, as 
secondary to the service-connected disability of 
hypothyroidism; and short-term memory loss, as secondary the 
service-connected disability of hypothyroidism.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that her service-connected hypothyroidism 
and euthyroid goiter resulted in the following disabilities: 
tendonitis of the bilateral shoulders; a predisposition to 
allergic reactions, cold, and influenza; lumbosacral strain 
syndrome; tendonitis of the bilateral hands; and short-term 
memory loss.  See Claim, October 2002.  After a thorough 
review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  

An undated letter was sent to the veteran in an attempt to 
notify her of the information and evidence necessary to 
establish her claims.  This letter, however, was inadequate 
and did not fully comply with the aforementioned 
requirements.  In addition, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities in 
this case.  Therefore, upon remand, the veteran should be 
given proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) informing her of the requirements for establishing 
service connection, to include the requirements for 
establishing secondary service connection according to 
38 C.F.R. § 3.310, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claims are granted, including an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

In addition, in regards specifically to the veteran's claim 
for service connection for short-term memory loss, the Board 
notes that the examiner at the March 2003 VA examination 
indicated that the veteran would undergo neuropsychological 
testing.  As there is no evidence that this testing was ever 
conducted, the Board finds that the current medical evidence 
of record is inadequate for the purpose of adjudicating the 
veteran's claim for service connection for short-term memory 
loss only and a VA examination must be conducted in regards 
to this issue.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with appropriate 
notice of VA's duties to notify and to 
assist, particularly in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the 
veteran should be properly notified of 
how to substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310. 

2.	Schedule the veteran for a VA 
examination for her short-term memory 
loss only.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran has a current short-term 
memory loss disability.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the veteran's current short-term 
memory loss disability was incurred in 
or aggravated by her active duty 
service OR was caused or aggravated by 
her service-connected hypothyroidism 
and euthyroid goiter disability.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Then, the RO/AMC should readjudicate 
the claims.  In particular, the RO 
should review all the evidence that was 
submitted since the September 2004 
Supplemental Statement of the Case 
(SSOC).  In the event that the claims 
are not resolved to the satisfaction of 
the veteran, she should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran has been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claims.  Her cooperation in VA's efforts 
to develop her claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


